court "failed to properly consider" its sentencing options. We therefore
                conclude that the district court did not abuse its discretion, and we
                            ORDER the judgment of conviction AFFIRMED.



                                                                Poem d
                                                                                    J.
                                                    Pickering




                                                    Saitta


                cc: Hon. David A. Hardy, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A